Citation Nr: 0902052	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an upper thoracic spine 
condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to February 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

When the appeal was initially before the Board in September 
2007, the Board returned the issues of entitlement to service 
connection for bronchitis and an upper thoracic spine 
condition for VA examinations.  Following the requested 
development, the case was returned to the Board for further 
appellate review.  However, the Board notes that a July 2008 
rating decision granted service connection for bronchitis.  
This represents a complete grant of the benefit sought on 
appeal, and the Board observes that no disagreement or appeal 
as to the downstream elements of the effective date or 
compensation level is of record.  Consequently, this matter 
is not before the Board.  


FINDING OF FACT

An upper thoracic spine disorder was not manifested during 
service, or for many years following service and no currently 
diagnosed thoracic spine disorder is shown to be causally or 
etiologically related to service. 


CONCLUSION OF LAW

An upper thoracic spine disorder was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1132, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated September 
2003, September 2006 and April 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for an upper thoracic spine condition.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1132, 1137; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's service treatment records show treatment for 
somatic dysfunction of the thoracic spine while in service.  
There was no indication of injury to the thoracic spine while 
in service, and no x-ray evidence of any abnormalities on the 
thoracic region.  

A May 2005 letter from a private physician, Dr. McClure, 
contained an opinion that the condition involving the 
veteran's entire back, especially his thoracic spine, is as 
likely as not related to the veteran's military service.  An 
additional letter from Dr. Hamer in May 2004 also relates the 
degenerative arthritis in the veteran's neck and back to the 
type of work the veteran performed in the military.

A report of a VA examination dated in May 2008 notes that the 
veteran's claims file was available for review and had been 
reviewed in connection with the examination. Following the 
examination the diagnosis was mild degenerative changes of 
the thoracic spine, with minimal wedge shape of the T11 and 
T12 and minimal lateral and anterior ostephyte formation.  
The examiner noted that that the veteran was diagnosed with 
segmental dysfunction of the cervical thoracic spine by a 
chiropractor in 1988 and 1989, without having any more 
chronicity or care, and that an x-ray of the spine in 1992 
indicated normal results.  Arthritic changes were first noted 
in November 2003.  The examiner stated that most people would 
have arthritic changes in their spine as they age, especially 
after the fifth decade.  He stated that it would be mere 
speculation without evidence of continuity of care and 
chronicity to state that the veteran's current thoracic spine 
condition is related to service.  The examiner also opined 
that it was less likely than not that the veteran's military 
diagnosis of segmented dysfunction is related to the 
veteran's current degenerative changes of the thoracic spine 
and a partially collapsed vertebrae.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
thoroughness and detail of the opinion are also factors in 
assessing the probative value of a medical opinion.  Prejean 
v. West, 13 Vet. App. 444 (2000). 

In this case, the Board assigns the greatest probative value 
to the May 2008 opinion of the VA examiner than to the 
opinions related by the veteran's private physicians.  The VA 
examiner conducted a comprehensive review of the veteran's 
claims file and provided a rationale for his opinion.  The 
opinions expressed by Dr. Hamer and Dr. McClure, on the other 
hand, are bare conclusion and contain no rationale for the 
opinions reached.  In addition, those opinions do not reflect 
that they were based on a review of all medical records 
contained in the veteran's claims file, including the 
veteran's service medical records.  Consequently, the Board 
concludes that the medical evidence is against the veteran's 
claim.   

In light of the foregoing, the Board finds that the veteran 
has failed to establish a nexus or relationship between his 
upper thoracic spine disorder and service.  Based on this 
finding the Board concludes that the veteran's upper thoracic 
spine disorder is not etiologically related to service.  
Accordingly, the Board concludes that service connection for 
an upper thoracic spine disorder is not established.


ORDER

Service connection for an upper thoracic spine disorder is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


